DETAILED ACTION 
The present application, filed on 10/22/2020 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 1-20 are pending and have been considered below. 

Priority
This application is a CIP of 16/157,018 10/10/2018 which is a CIP of 16/120,178 08/31/2018 which is a CON of 15/990,005 05/25/2018 ABN which is a CIP of 14/209,851 03/13/2014 PAT 9984387 which claims benefit of 61/780,630 03/13/2013 and said 15/990,005 05/25/2018 claims benefit of 62/576,742 10/25/2017 and said 16/120,178 08/31/2018 claims benefit of 62/553,133 09/01/2017. The priority is acknowledged.   


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 3/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1 and Claim 11 and the therefrom dependent claims are directed respectively to a computer implemented method and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claim 11) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: computing a plurality of optimal prices; shuffling the optimal prices between a plurality of retailer spaces; evaluating the optimal prices based upon new transaction logs. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an marketing, sales activities or behaviors, business relationships process, i.e. calculating and evaluating optimal prices. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: collecting transaction logs; discarding outlier transaction logs; : adjusting the transaction logs; computing elasticity for the products; : receiving constraints; prioritizing the constraints; : updating the machine learning model. 
When considered individually, these additional claim elements represent pre-solution preparatory claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the inputs to the model; the constraints; the lowest priority constraint. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. a non-transitory computer readable medium;  a computing device are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: collecting transaction logs; discarding outlier transaction logs; : adjusting the transaction logs; computing elasticity for the products; : receiving constraints; prioritizing the constraints; : updating the machine learning model. 
When considered individually, these additional claim elements represent pre-solution preparatory claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the inputs to the model; the constraints; the lowest priority constraint. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: a non-transitory computer readable medium; a computing device. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 3 (which is repeated in Claim 13) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: calculating a standard deviation of each transaction log; discarding those over a threshold standard deviations. 
When considered individually, these additional claim elements represent basic calculation and decision making claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 9 (which is repeated in Claim 19) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: weighting the constraints. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 2, 4-8, 10 (which are repeated in Claims 12, 14-18, 20 respectively) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the discarding of transactions; the constraints; the values for the constraints; the value default; the constraint priority; the priority default; the lowest mpriority constraint. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig27A, fig27B and [0226]-[0236], including among others: processor; memory; fixed medium; removable medium; network interface; speakers; mouse; keyboard; display. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112(a)
Written Description (Possession)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 USC 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 11 are rejected for reciting the subject matter “evaluating the optimal prices” which is not adequately described in the specification, in the drawings or in the original set of claims to satisfy the requirements as described in MPEP 2163.05 V: “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved …” Further "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement).”
In the instant situation, the application specification does not attempt to describe the term “evaluating the optimal prices.” it also does not provide further information, like calculation method or algorithm is provided; i.e. HOW the function is performed. In addition, the specification verbally recites (ipsis verbis) the language of the claim. While the specification discloses the function, it discloses neither the necessary structure, nor the necessary algorithm to perform the function, i.e. HOW the calculation is performed.    
The question is, given the disclosure, would a POSITA conclude that the inventor was in possession of the term “evaluating the optimal prices” in order to cause a system to perform the functions? The answer is clearly “no.” It looks as if the invention recites terms that have neither structure nor algorithm. 
Therefore, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For examination purpose, Examiner will interpret “evaluating the optimal prices” as any type of operation, which is what the prior art of record discloses. The reference is provided for compact prosecution purpose. 

The remainder of the claims are rejected by virtue of dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, 11-13, 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chatter et al (US 2009/0030829), in view of Sullivan et al (US 10,497,018).  
Regarding Claims 1, 11 – Chatter discloses: A method for optimizing base pricing of products within a physical retailer executed on a computer system including non-transitory storage medium, the method comprising: 
	… using a machine learning model … {see at least [0334] using machine learning techniques}   
	receiving constraints, wherein the constraints include a minimum margin value, a volume amount and a revenue amount; {see at least fig14, fig19, [0225], [0317] input utility factors (reads on constraints, weights, revenue gross margin, market share (reads on volume); [0153] revenue, profit, volumes}  
	prioritizing the constraints based upon retailer feedback; {see at least [0234] optimized sub-constraint (reads on prioritized constraints; [0140], [0149] sub-targets (reads on prioritized constraints)}  
	computing a plurality of optimal prices using the machine learning model {see at least [0334] using machine learning techniques} responsive to the constraints, {see at least fig3-fig6, [0082]-[0085] calculating optimal prices}  
	wherein at least one lowest priority constraint is ignored if the optimal prices are prohibited by the at least one lowest priority constraint; {see at least [0079] lower bounds on price, optimizer given preference (reads on constraint ignored); [0120] applying logic/pricing rules; [0133] compute the lowest, average, highest by checking the limits configured by seller; [0136]-[0137] rule-based price implementation}  
	shuffling the optimal prices between a plurality of retailer spaces responsive to a maximum number of pricing changes per retailer space; {see at least fig3-fig6, rc7, [0082]-[0085] price quote provided (reads on “shuffling”) the optimal prices}  
	evaluating the optimal prices based upon new transaction logs from plurality of retailer spaces; and {see at least fig16, [0162]-[0273] after each N requests, the prices are evaluated based on having achieved market share}  
	updating the machine learning model {see at least [0334] using machine learning techniques} responsive to the evaluating. {see at least fig16, [0162]-[0273] after each N requests, the prices are evaluated based on having achieved market share (repeating reads on updating}   

Chatter does not disclose, however, Sullivan discloses: 
	collecting transaction logs for products in a plurality of physical retail spaces; {see at least fig2, rc200. Rc202, rc204, (28)-(30)/[5:26-56] conversions (reads on transactions) log}  
	discarding outlier transaction logs {see at least fig2, rc206, (31)/[5:57-6:5] remove outliers}  
	adjusting the transaction logs …, wherein the inputs to the model include at least product volume levels based on historical day, date and store measurements, competitive price, promotions, and product socking metrics; {see at least fig2, rc206, (31)/[5:57-6:5] remove outliers; “sales quantities above …” (reads on volume levels)}  
	computing elasticity for the products using the transaction logs  …; {see at least fig6, (44)/[8:11-26] elasticity value}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chatter to include the elements of Sullivan.  One would have been motivated to do so, in order to provide the necessary data to calculate optimal prices.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Chatter evidently discloses calculating and evaluating optimal prices.  Sullivan is merely relied upon to illustrate the functionality of collecting and adjusting transaction logs in the same or similar context.  As best understood by Examiner, since both calculating and evaluating optimal prices, as well as collecting and adjusting transaction logs are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Chatter, as well as Sullivan would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Chatter / Sullivan. 

Regarding Claims 2, 12 – Chatter, Sullivan discloses the limitations of Claims 1, 11. Sullivan further discloses:  
	wherein discarding outlier transaction logs includes removal of logs that violate a set of rules. {see at least fig2, rc206, (31)/[5:57-6:5] remove outliers}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chatter, Sullivan to include additional elements of Sullivan.  One would have been motivated to do so, in order to improve the calculation accuracy.  In the instant case, Chatter, Sullivan evidently discloses calculating and evaluating optimal prices.  Sullivan is merely relied upon to illustrate the additional functionality of discarding outlier transaction logs in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claims 3, 13 – Chatter, Sullivan discloses the limitations of Claims 1, 11. Sullivan further discloses: wherein discarding outlier transaction logs includes 
	calculating a standard deviation of each transaction log, and discarding those over a threshold standard deviations. {see at least [claim 17], [claim 18] removing (reads on discarding) outliers based on standard deviation approach}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chatter, Sullivan to include additional elements of Sullivan.  One would have been motivated to do so, in order to improve the calculation accuracy.  In the instant case, Chatter, Sullivan evidently discloses calculating and evaluating optimal prices.  Sullivan is merely relied upon to illustrate the additional functionality of discarding transaction logs over the threshold standard deviation in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.    


Regarding Claims 5, 15 – Chatter, Sullivan discloses the limitations of Claims 1, 11. Chatter further discloses:  
	wherein values for the constraints are set to a value default or set by a user. {see at least fig14, fig19, [0226], [0317] values for revenue, margin and market share (reads on volume) set by seller}  

Regarding Claims 6, 16 – Chatter, Sullivan discloses the limitations of Claims 5, 15. Chatter further discloses:  
	wherein the value default is product, product class, retailer, geography, or retailer industry specific. {see at least [0016], [0397] respond to sellers of its own class or geography proximity}  

Regarding Claims 7, 17 – Chatter, Sullivan discloses the limitations of Claims 1, 11. Chatter further discloses:  
	wherein constraint priority is set to a priority default or set by a user. {see at least fig14, fig19, [0226], [0317] values for revenue, margin and market share (reads on volume) set by seller}   

Regarding Claims 8, 18 – Chatter, Sullivan discloses the limitations of Claims 7, 17. Chatter further discloses:  
	wherein the priority default is product, product class, retailer, geography, or retailer industry specific. {see at least [0016], [0397] respond to sellers of its own class or geography proximity}   

Regarding Claims 9, 19 – Chatter, Sullivan discloses the limitations of Claims 1, 11. Chatter further discloses:  
	weighting the constraints based upon the prioritization. {see at least [0153] weighted combinations of several utilities – revenue, profit, volume}  


Claims 4, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chatter et al (US 2009/0030829), in view of Sullivan et al (US 10,497,018), in further view of Aldstadt (US 2004/0249652).
Regarding Claims 4, 14 – Chatter, Sullivan discloses the limitations of Claims 1, 11. Chatter further discloses:  
	wherein the constraints {see at least [0153] utility functions (reads on constraints} further include a comparison rule {see at least [0016] competitive comparison}, a competitor constraint {see at least [0016] competitor promotions}, a do nothing constraint {see at least [0236] cost as the lowest limit of price (reads on not adding a margin)}, a minimum and maximum constraint {see at least [0372] credit score in acceptable range (reads on min and max)}, a pack size constraint {see at least 0211] pack size, number of units{, a promotion constraint {see at least [0022] promotion events}, … , and a cost change pass-through constraint. {see at least [0236] cost as the lowest limit of price (reads on passing through the costs)}  

Chatter does not disclose, however, Aldstadt discloses:  
	… an ending digit constraint … {see at least fig7, [0029], [0041] last digit reserved for checksum{ 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chatter, Sullivan to include the elements of Aldstadt.  One would have been motivated to do so, in order to reduce the code reading error possibility.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Chatter, Sullivan evidently discloses calculating and evaluating optimal prices.  Aldstadt is merely relied upon to illustrate the functionality of last digit constraint in the same or similar context.  As best understood by Examiner, since both calculating and evaluating optimal prices, as well as last digit constraint are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Chatter, Sullivan, as well as Aldstadt would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Chatter, Sullivan / Aldstadt.


Claims 10, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chatter et al (US 2009/0030829), in view of Sullivan et al (US 10,497,018), in further view of Tsukizawa (US 2009/0304232).  
Regarding Claims 10, 20 – Chatter, Sullivan discloses the limitations of Claims 9, 19. Chatter further discloses:  
	wherein the at least one lowest priority constraint … {see at least [0079] lower bounds on price, optimizer given preference (reads on constraint ignored); [0120] applying logic/pricing rules; [0133] compute the lowest, average, highest by checking the limits configured by seller; [0136]-[0137] rule-based price implementation}

Chatter, Sullivan does not disclose, however, Tsukizawa discloses:
	… is determined by multiplying the constraint weight by the degree of deviation for a vale for the constraint. {see at least [0183] multiplying degree of deviation with weight. The claim element “for a vale for the constraint” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Chatter, Sullivan to include the elements of Tsukizawa.  One would have been motivated to do so, in order to improve the calculation accuracy.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Chatter, Sullivan evidently discloses calculating and evaluating optimal prices.  Tsukizawa is merely relied upon to illustrate the functionality of determining a priority constraint in the same or similar context.  As best understood by Examiner, since both calculating and evaluating optimal prices, as well as determining a priority constraint are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Chatter, Sullivan, as well as Tsukizawa would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Chatter, Sullivan / Tsukizawa. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622